Exhibit 10.1.56

THE USE OF THE FOLLOWING NOTATION IN THIS EXHIBIT INDICATES THAT

THE CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST

FOR CONFIDENTIAL TREATMENT AND THE OMITTED MATERIAL HAS BEEN

FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION: [***]

Statement of Work #3

To the 2Ku In-Flight Connectivity Services Agreement

Between

Delta Air Lines, Inc. and Gogo LLC

Dated April 1, 2015

Statement of Work Date: November 28th, 2018

This Statement of Work #3 (the “Statement of Work”) is entered into as of the
date set forth above (the “Effective Date”), and is pursuant to the 2Ku
In-Flight Connectivity Services Agreement between Delta Air Lines, Inc.
(“Delta”) and Gogo LLC (“Contractor”) dated April 1, 2015 (as amended, the
“Agreement”), where the Statement of Work is subject to and incorporates by
reference the provisions of the Agreement. Capitalized terms used without
definition in this Statement of Work have the meanings assigned to them in the
Agreement. To the extent there is any contradiction, inconsistency or ambiguity
between the terms of this Statement of Work and the Agreement, this Statement of
Work will govern.

WHEREAS, Delta and Contractor are parties to the Agreement under which
Contractor provides installation of certain equipment and provision of services
related to Contractor’s 2Ku Connectivity Services;

WHEREAS, Delta and Contractor desire to provide for 2Ku Connectivity Services on
certain Fleet Type A/C;

NOW, THEREFORE, in consideration of the foregoing premises and covenants
contained herein, Delta and Contractor agree as follows:

1. Addition of Fleet Type A/C. Pursuant to Section 2.3 of the Agreement, the A/C
listed in the chart below shall be added to the Agreement as an Additional Fleet
Type A/C to those listed in the Agreement:

[***]

2. All such A/C shall be deemed “Domestic A/C”.

3. Schedule for Prototype. The timeline below is the milestone schedule that
applies to this Additional Fleet Type A/C.

 



--------------------------------------------------------------------------------

[***]

An “*” in the timeline above indicates the milestones that are referenced in
Section 2.5 of the Agreement.

6. Effectiveness. This Statement of Work #3 will be effective as of the
Effective Date.

IN WITNESS WHEREOF, the parties have caused this Statement of Work #3 to be
executed by their duly authorized representatives as of the Effective Date.

 

Delta:                            Contractor: DELTA AIR LINES, INC., a Delaware
      GOGO LLC, a Delaware limited liability corporation       company By:   

/s/ Jerry Rose

      By:   

/s/ Ben Murphy

Name: Jerry Rose       Name: Ben Murphy Title: General Manager, SCM       Title:
VP, Accounts Date: 12/11/2018       Date: 12/21/18

 

2